DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 06/20/2022 in response to the Non-Final Office Action mailed 03/24/2022 has been entered.  
	Claims 1, 3-6 and 8-10 are currently pending in U.S. Patent Application No. 17/425,331.

Response to 35 USC § 101 Rejections
In view of the foregoing amendments the claim rejection under 35 U.S.C. 101 to claim 10 is withdrawn.

Response to 35 USC § 112 Rejections
In view of the foregoing amendments claim rejections under 35 U.S.C. 112(b), to claims 1, 3-6 and 8-10 are withdrawn.  

Response to Interpretation under 35 USC § 112
Claim 6 has been amended in a manner seeking to preclude the invocation of 112(f).  Examiner notes this may be accomplished in the event that the claim language explicitly identifies the structure corresponding to those various ‘modules’ as previously identified.  In other words, ‘executed by’ a processor may not necessarily require/limit any of said modules to being housed within (and thus further defined structurally by) said processor and/or memory.  Regardless, interpretation notes in view of 35 USC 112(f) do not serve as any claim rejection per se. 


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments.  More specifically, amended language striking ‘allowing’ in favor of replacement language ‘adopting’ (claim 1 line 20) serves to address those concerns as identified in the 5/17/2022 Interview Summary and eliminate potential case(s) wherein the claim language minimally requires a matching that allows for/tolerates a margin of error as a consequence of the document(s) under test/analysis – distinguished from a more explicitly determined/adopted relative position satisfying a preset margin of error, as now required by the claim(s) as amended.  Applicant’s remarks of pages 14-15 have been determined persuasive accordingly, as Sheppard and Agrawal fail to teach/suggest adopting a relative position of two answering areas to be within a preset margin of error.  Corresponding rejections to the claims are withdrawn accordingly.


Allowable Subject Matter and Reasons for Allowance
Claims 1, 3-6 and 8-10 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  Reconsideration and updated search has failed to provide references lending towards an obvious combination teaching/suggesting the claimed invention as a whole.  Specifically references of record fail to teach/suggest those ‘determining’, ‘identifying’ and ‘comparing’ limitations as claimed in claim 1 line(s) 14 onward.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN L LEMIEUX/Primary Examiner, Art Unit 2669